lN THE SUPREME COURT OF THE STATE OF DELAWARE

IUSTIN GRANT,I §
§ No. 283, 2015
Respondent Below- §
Appellant, §
§ Court Below_Family Court
v. § of the State of Delaware,
§ in and for Sussex County
DARLENE E. GRANT, § File No. CS13-O1248
§ Petition No. 14-10248
Petitioner Below- §
Appellee. §

Submitted: February 26, 2016
Decided: April 25, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 25“‘ day of April 2016, upon consideration of the parties’ briefs and the
record on appeal, it appears to the Court that:

(1) The appellant, Justin Grant ("the Husband"), filed this appeal from a
Family Court decision dated May 5, 2015. Among other things, the Family
Court’s order divided the parties’ assets and debts ancillary to their divorce,
awarded alimony to the appellee, Darlene Grant ("the Wife"), and also awarded the
Wife her reasonable attorney fees associated with the Wife’s First Request for

Producti0n of Documents and Motion for Defau1t Order. After careful

1 The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).

consideration, we find no merit to the Husband’s appeal. Accordingly, we affinn
the Fa1nily Court’s judgment.

(2) The record reflects that the parties were married on June l, 2002 and
were divorced on June 5, 2014. On February 9, 2015, the Family Court held a
hearing on ancillary matters. Both parties testified. The Family Court found that
the Wife is disabled, has no work history, and receives monthly disability
payments of $733. The Wife also cares for her adult disabled son nom a prior
relationship, as well as the parties’ sixteen-year-old disabled son. Each son also
receives a monthly disability payment of $733, which is paid to the Wife as head
of household. The Husband is ordered to pay monthly child support to the Wife in
the amount of $291. Therefore, the Family Court concluded the Wife’s monthly
income was $2490. Although the Wife testified that her monthly expenses were
$4208.01, the Family Court gave a detailed account of why it concluded that the
Wife’s reasonable monthly expenses were only $2744.21, leaving the Wife with a
monthly deficit of $254.21.

(3) Based on the Husband’s testimony at the hearing, the Family Court
found that the Husband, who worked a full-time job making $ll per hour, had a
net monthly income of $1676. Because the Husband testified that he lived with his
parents and did not pay rent and also received food starnps, the Family Court found

that his reasonable monthly expenses were $210. Based on these findings, the

_§@§1

Family Court concluded that the Wife was dependent on the Husband for support,
lacked sufficient property to provide for her reasonable needs, and was both unable
to support herself through appropriate employment and was the custodian of a
child whose condition made it appropriate that she not be required to worl